WASHINGTON, Circuit Justice
(charging jury). In the manner that this cause was opened, and treated by the plaintiffs’ counsel, the court thinking, that the defendant was the agent of Medford & Willis, and that they were the agents of the plaintiffs, were of opinion, and should have charged the jury to this effect, that payments to Medford, before notice from the plaintiffs, that he was not to do so, would exonerate the defendant. But, upon a morecorrectunderstanding of the correspondence, it is plain, that Willis, in his individual capacity, was the plaintiffs’ agent, and that the substitution of the defendant was a mere friendly, but unauthorized act of Medford, which entirely changes the nature of the case; for under this view of it, Med-ford, instead of being the constituent, was the agent of the defendant, through whom his remittances were made to the plaintiffs; and, from all the defendant’s letters, it is clear that, he considered himself, as the agent of the plaintiffs only. These remittances, however, were authorized by the plaintiffs, but then it was essential, that whenever a remittance made to Medford, was intended for the plaintiffs, the defendants should, when making it, have declared to Medford, that it was so intended. There is the most solid reason for this. Because, as the defendant had to make considerable payments to Medford, on account of other transactions, if he did not apply the payment, it put it in the power of Medford to do it; and therefore, whatever might have been the real intention of the defendant, he prevented the plaintiffs from calling on Medford, for any part of a general remittance, or from enforcing payment, which would not have been the case, had he stated, that the money remitted was for the plaintiffs. We are not prepared to say, that notice was necessary to the plaintiffs, who possibly dispensed with it, by the general unqualified authority given to defendant, to remit to Med-ford. This being the case, any payments made to Medford, not specially appropriated to the plaintiffs, are not good as against the plaintiffs, and therefore the plaintiffs are entitled to a verdict
The jury accordingly found for the plaintiffs their full demand.